Since the filing of the opinion and judgment in this case on February 16th, 1932, it has come to the attention of the Court that the writ of error in this case was issued on the 26th day of March, 1931, and was returnable to the 30th day of June, 1931, and, therefore, the writ of error was made returnable more than ninety days after the date it was issued and gave the Court no jurisdiction of the cause. There has been no appearance *Page 248 
in this Court by the defendant in error and, therefore, the Court has not in any way acquired jurisdiction of the defendant in error.
For the reason stated, the judgment is cancelled and the writ of error is dismissed. It is so ordered.
BUFORD, C.J., AND ELLIS AND TERRELL, J.J., AND KOONCE, Circuit Judge, concur.
WHITFIELD AND BROWN, J.J., absent on account of illness.
DAVIS, J., disqualified.